Mr. Justice Sheldon delivered the opinion of the Court: This was a bill in equity, filed September 6, 1880, by School Directors of District No. 5 Union, in townships 2 and 3 north, range 9 west, in St. Clair and Madison counties, Illinois, against School Directors of District No. 1 Union, in townships 2 and 3 north, range 9 west, in St. Clair and Madison counties, Illinois. The bill alleges that complainant had been levying taxes for school purposes each year, since 1869, on property in its district, and that the treasurer of said town 2, by mistake, from confusing the names of the two districts, placed to the credit of District No. 1 Union, and paid out, on its orders, funds arising from taxes levied and collected from sections 1 and 2 in complainant’s school district; that this was done for the four consecutive years, 1870, 1871, 1872 and 1873, the amount of such taxes so diverted being the sum of $1981.63 ; that in those years the said School District No. 1 Union, being in receipt of taxes arising from levies on said sections 1 and 2 in said District No. 5 Union, did not make any tax levy on property in its district, but carried on its schools out of funds collected from taxes levied by complainant district. The object of the bill was the recovery of the above named sum of money. The circuit court, on hearing, decreed in favor of the complainant. On appeal to the Appellate Court for the Fourth District the decree was reversed, and complainant appealed to this court. We are of opinion that the Statute of Limitations of five years, relied upon by appellee in its answer, is a bar to any recovery in this suit. The bill shows upon its face that more than five years had elapsed between the last payment of any of this money and the filing of the bill. There is nothing proved or alleged that would tend to justify this delay. Appellant sets up the claim that the moneys sought to be recovered are public trust funds, and that for that reason the Statute of Limitations does not run against the suit. The trustee in this case was the township treasurer, and as long as he held the money it was a trust fund in his hands, but when he paid it out to appellee, or on its orders, it was not a trust fund in appellee’s hands which would exclude the operation of. the Statute of Limitations. There "was no proper trust relationship between appellant and appellee, arising from the mere receipt by the latter of trust funds belonging to the former, without anything of fraud or collusion on the part of appellee, or notice of the money belonging to appellant. It would be but the ordinary case of money had and received for the use of another; and in any such case of a personal claim, equity requires relief to be sought within the period prescribed for personal suits of like nature at law. (1 Story’s Eq. Jur. secs. 64a, 529; Hancock v. Harper, 86 Ill. 445.) The analogous suit at law would be an action of assumpsit for money had and received, the limitation for which is five years, and we think the same limitation should be applied to this suit in equity for the recovery of the money. In an action on contract or for a tort, a municipal corporation may plead or have pleaded against it the Statute of Limitations. 2 Dillon on Mun. Corp. sec. 675; Logan County v. City of Lincoln, 81 Ill. 156; County of Piatt v. Goodell, 97 id. 84. The judgment of the Appellate Court will be affirmed. Judgment affirmed.